Judgment unanimously affirmed. Memorandum: Defendant pleaded guilty to criminal possession of marihuana in the first degree. On appeal, defendant contends that he was denied effective assistance of counsel because of a conflict of interest. The conduct of the defense was not affected by a conflict of interest created by defense counsel’s concurrent representation of a prosecution witness on an unrelated civil matter (see, People v Ortiz, 76 NY2d 652; People v Wandell, 75 NY2d 951; People v Alicea, 61 NY2d 23). The record discloses that, prior to the commencement of the hearing, the prosecutor and defense counsel advised the court of the conflict. Thereafter, the court engaged defendant in a Gomberg inquiry (see, People v Gomberg, 38 NY2d 307), advised defendant of the potential risks and asked whether